CLEMENS, Senior Judge.
Movant-defendant Darrell F. Verkler has appealed the post-hearing denial of his Rule 27.26 motion. Previously, he had been charged with and pled guilty to first degree burglary; as a previous offender he was sentenced to 15 years in prison.
Defendant admits he forcibly broke into the occupied dwelling. He contends that while drinking he had learned the dwelling housed antique cars; curious, he broke into the garage to look at the cars and was doing so when arrested. Inside the garage were several antique cars, numerous tools and household items. He denied any crime while inside the dwelling.
After a hearing on his motion the court found movant was not a credible witness, that his guilty plea answers conflicted with his motion testimony, and therefore movant had not met his burden to clearly show he was entitled to relief, as required by McLallen v. State, 543 S.W.2d 813[2-4] (Mo.App.1976).
Here defendant contends the guilty plea record failed to show the essential element of intent to commit a crime after his forcible entry.
In State v. Lawrence, 566 S.W.2d 243[6-8] (Mo.App.1978) we tersely stated intent to steal was shown when accused broke into a building containing things of value.
Defendant’s contention is refuted by State v. Berryhill, 673 S.W.2d 444[l-3] (Mo.App.1982). There defendant contended there was no evidence showing intent to commit a crime. We held burglarious intent “must of necessity be shown circumstantially.” Continuing we ruled:
“Intent to burglarize ... must of necessity be shown circumstantially. The requisite intent may be proven by circumstances consistent with guilt and inconsistent with innocence ... But those circumstances need not be absolutely conclusive of guilt.... A burglary conviction may be upheld on accumulated facts no one of which alone creates more than a suspicion of guilt.”
We ruled in McLaurin, 673 S.W.2d 445 (Mo.App.1982):
“Since intent is a state of mind, there is no direct proof of it. Thus the rule is that intent may be inferred from the circumstances ... and becomes a a question of fact for the jury.”
Affirmed.
CRIST, P.J., concurs.
CRANDALL, J., concurs in separate opinion.